Title: From David Humphreys to Samuel Canfield, 18 September 1782
From: Humphreys, David
To: Canfield, Samuel


                  
                     
                     Head Quarters Ver Planks Point Sir
                     Septr 18th 1782
                  
                  His Excellency the Commander in Chief, having recd intimations that the Enemy have in contemplation to make some movement to the Eastward, has directed me to request you will keep a vigilent look out & upon any appearance of their being in motion either by land or Water that you will give immediate intelligence to Colo. Sheldon who will communicate it to head Quarters—The General requests your particular attention to the Sound, because he is confident in that case, no Ships can pass without your knowlege, nor any thing remarkable escape your early notice.  I am Sir yours &c.
                  
                     D. Humphrys Aid de Camp
                  
               